   Case 1:19-cv-00103-GNS Document 1 Filed 08/13/19 Page 1 of 9 PageID #: 1




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                            BOWLING GREEN DIVISION
                      CIVIL ACTION NO. _____________________
                                        1:19-cv-103-GNS

In re: 601 Jacobs Way, Albany, Kentucky 42602

UNITED STATES OF AMERICA                                           PLAINTIFF

VS.

EVELANA ROSE FLANAGAN
Serve via Certified Mail:       212 Grand Circle
                                Somerset, Kentucky 42503

JOE FLANAGAN
Serve via Certified Mail:       212 Grand Circle
                                Somerset, Kentucky 42503

RITA JEAN JOHNSON (A/K/A RITA JEAN HOWARD)
Serve via Certified Mail:   1440 Lutheran Church Road
                            Bardstown, Kentucky 40004

CHARLES HOWARD
Serve via Certified Mail:       1440 Lutheran Church Road
                                Bardstown, Kentucky 40004

RANDY EARL JOHNSON
Serve via Secretary of State:   927 Downing Drive
                                Bethlehem, Georgia 30620

UNKNOWN SPOUSE OF RANDY EARL JOHNSON
Serve via appointment of
Warning Order Attorney:  927 Downing Drive
                         Bethlehem, Georgia 30620

GARRY TATE JOHNSON
Serve via Secretary of State:   6 North 11th Street
                                Payette, Idaho 83661

UNKNOWN SPOUSE OF GARRY TATE JOHNSON
Serve via appointment of
Warning Order Attorney:  6 North 11th Street
                         Payette, Idaho 83661
   Case 1:19-cv-00103-GNS Document 1 Filed 08/13/19 Page 2 of 9 PageID #: 2




EDGAR BRIAN JOHNSON
Serve via Certified Mail:            212 Grand Circle
                                     Somerset, Kentucky 42503

UNKNOWN SPOUSE OF EDGAR BRIAN JOHNSON
Serve via appointment of
Warning Order Attorney:  212 Grand Circle
                         Somerset, Kentucky 42503

AND

KENTUCKY HIGHLANDS INVESTMENTS CORPORATION
Serve via certified mail to
Registered Agent:           Jerry A. Rickett
                            362 Old Whitley Road
                            London, Kentucky 40741                               DEFENDANTS

                                    IN REM COMPLAINT

                                           ********

       Comes now the Plaintiff, the United States of America, by and through counsel, and for its

in rem Complaint and cause of action against the Defendants states as follows:

1. This real estate foreclosure action is brought by the United States of America, on behalf of its

    Department of Agriculture, Rural Housing Service (“RHS”) a/k/a Rural Development (“RD”)

    f/k/a Farmers Home Administration (“FmHA”), pursuant to Title 28, United States Code, §

    1345.

2. On or about June 30, 2009, Alma Rose Johnson (“Johnson”), for value received, executed and

   delivered to RHS a promissory note (hereinafter “First Note”) in the principal amount of

   $50,000.00 ($50,102.68 after deferment), bearing interest at the rate of 4.6250 percent per

   annum, the First Note calling for monthly payments of principal and interest. A copy of the

   First Note is attached hereto marked Exhibit A, and is hereby incorporated by reference as if

   set forth at length herein.

3. Contemporaneously with the execution of the First Note, Johnson executed, acknowledged,
   Case 1:19-cv-00103-GNS Document 1 Filed 08/13/19 Page 3 of 9 PageID #: 3




   and delivered to RHS a real estate mortgage (hereinafter the “First Mortgage”), which was

   recorded on July 2, 2009, in Mortgage Book 151, Page 851, in the Commonwealth of

   Kentucky, Clinton County Clerk’s Office. In and by this First Mortgage, Johnson granted to

   RHS a mortgage lien against the therein-described real property (the “Property”) located in

   Clinton County, Kentucky. A copy of the First Mortgage is attached hereto marked Exhibit

   B, and is hereby incorporated by reference as if set forth at length herein.

4. Contemporaneously with the execution of the First Note and First Mortgage, Johnson

   executed, acknowledged, and delivered to RHS a Subsidy Repayment Agreement, which is

   attached hereto marked Exhibit C, and hereby incorporated by reference as if set forth at length

   herein.

5. By virtue of all of the foregoing, the real property which is the subject of this mortgage

   foreclosure action consists of a tract of land located in Clinton County, Kentucky, and more

   particularly described as follows:

             Being Lot No. 13 of the Ebenezer Subdivision (Revised), plat of which is of
             record in Plat Cabinet 3, at Slide 52, records of the Clinton County Clerk's
             Office, at Albany, Kentucky, reference being made to said plat the same as if
             set forth and copied at length herein.

             The above described lot is subject to Restrictive Covenants, as set out in the
             Declaration of Conditions, Covenants, and Restrictions applicable to Ebenezer
             Subdivision (Revised), in Plat Cabinet 3, Slide 52, and Deed Book 138, Page
             597, all records of the Clinton County Court Clerk's Office, Albany, Kentucky,
             to which reference is hereby made the same as if set forth and copied at length
             herein.

             AND BEING the same property conveyed to Alma Rose Johnson, a single
             person, from Kentucky Highlands Community Development Corp., a Kentucky
             corporation, by Deed dated February 26, 2009, of record in Deed Book 140,
             Page 555, in the Office of the Clinton County Clerk. Alma Rose Johnson died
             intestate on October 1, 2018, and pursuant to the Affidavit of Descent, of record
             in Deed Book 163, Page 485, in the aforesaid Office, Evelana Rose Flanagan,
             Rita Jean Johnson, Randy Earl Johnson, Garry Tate Johnson and Edgar Brian
             Johnson, were named her heirs.
   Case 1:19-cv-00103-GNS Document 1 Filed 08/13/19 Page 4 of 9 PageID #: 4




6. Johnson has failed and continues to fail to make payments of principal and interest due in

   accordance with the terms and conditions of the First Note and First Mortgage, and is therefore

   in default.

7. Paragraph 22 of the First Mortgage provides that if default occurs in the performance or

   discharge of any obligation of the First Mortgage, then the United States, acting through RHS,

   shall have the right to accelerate and declare the entire amount of all unpaid principal, together

   with all accrued and accruing interest to be immediately due and payable and to bring an action

   to enforce said First Mortgage, including the foreclosure of the lien thereof. Because of the

   Default of Johnson, as set forth above, RHS caused a Notice of Acceleration of Indebtedness

   and Demand for Payment to be issued to Johnson declaring the entire indebtedness due upon

   the Note, the repayment of which is secured by the First Mortgage, to be immediately due and

   payable, which demand has been refused.

8. Paragraph 1 of the Subsidy Agreement provides that any subsidy received in accordance with

   a loan under §502 of the Housing Act of 1949 is repayable to the Government upon the

   disposition or non-occupancy of the security property.

9. The unpaid principal balance on the First Note, which is secured by the First Mortgage, is

   $43,021.72, with accrued interest of $1,673.56, through July 29, 2019, with a total subsidy

   granted of $10,026.02, late charges in the amount of $45.91, and fees assessed of $502.55, for

   a total unpaid balance due of $55,269.76, as of July 29, 2019. Interest is accruing on the unpaid

   principal balance at the rate of $5.515 per day after July 29, 2019. An Affidavit of Proof

   Statement of Account signed by RD Foreclosure Representative Vickie Jones is attached

   hereto marked Exhibit D, and is hereby incorporated by reference as if set forth at length

   herein.
   Case 1:19-cv-00103-GNS Document 1 Filed 08/13/19 Page 5 of 9 PageID #: 5




10. Included within the balance set out in Paragraph 9 above, the portion of the debt attributable

   to the First Mortgage secured by the real estate collateral is the principal sum of $43,021.72,

   with interest accrued thereon of $1,673.56 through July 29, 2019. Interest is accruing on the

   unpaid principal balance at the rate of $5.515 per day after July 29, 2019.

11. Alma Rose Johnson died intestate on October 1, 2018, and pursuant to the Affidavit of Descent

   recorded on March 4, 2019 in Deed Book 163, Page 405, in the Office of the Clinton County

   Clerk, the Property was inherited by her children: Evelana Rose Flanagan, Rita Jean Johnson

   (a/k/a Rita Jean Howard), Randy Earl Johnson, Garry Tate Johnson and Edgar Brian Johnson.

   A copy of said Affidavit of Descent is attached hereto marked Exhibit E, and is hereby

   incorporated by reference as if set forth at length herein. Evelana Rose Flanagan, Rita Jean

   Johnson (a/k/a Rita Jean Howard), Randy Earl Johnson, Garry Tate Johnson and Edgar Brian

   Johnson are now the owners of the Property and their interest in or claim to the Property is

   inferior in rank and subordinate in priority to the mortgage lien on the Property in favor of

   RHS. RHS is entitled to a foreclosure sale of the Property free and clear of any interest therein

   or claim thereon in favor of Evelana Rose Flanagan, Rita Jean Johnson (a/k/a Rita Jean

   Howard), Randy Earl Johnson, Garry Tate Johnson and Edgar Brian Johnson and the Plaintiff

   calls upon them to come forth and assert their claim on or interest in the property, if any, and

   offer proof thereof, or be forever barred.

12. The defendant, Evelana Rose Flanagan is married to Joe Flanagan. Joe Flanagan has a curtesy

   interest in the Property by virtue of being the spouse of Evelana Rose Flanagan and said curtesy

   interest in junior in rank and subordinate in priority to the mortgage lien on the Property in

   favor of RHS, and the Plaintiff calls upon this defendant to come forth and assert his interest

   in or claim upon the Property, if any, and offer proof thereof, or be forever barred.
   Case 1:19-cv-00103-GNS Document 1 Filed 08/13/19 Page 6 of 9 PageID #: 6




13. The defendant, Rita Jean Johnson (a/k/a Rita Jean Howard) is married to Charles Howard.

   Charles Howard has a curtesy interest in the Property by virtue of being the spouse of Rita Jean

   Johnson and said curtesy interest in junior in rank and subordinate in priority to the mortgage

   lien on the Property in favor of RHS, and the Plaintiff calls upon this defendant to come forth

   and assert his interest in or claim upon the Property, if any, and offer proof thereof, or be

   forever barred.

14. Whether Defendant, Randy Earl Johnson, is married is unknown to the Plaintiff. To the extent

   that the Defendant, Randy Earl Johnson, is married, the Unknown Spouse of Randy Earl

   Johnson, if any, may be vested with a spousal interest in the property. Said spousal interest is

   junior in rank and subordinate in priority to the mortgage lien on the Property in favor of RHS.

   RHS is entitled to a foreclosure sale of the Property free and clear of any interest therein or

   claim thereon in favor of Defendant, Unknown Spouse of Randy Earl Johnson, and the Plaintiff

   calls upon her to come forth and assert her claim or her interest in the Property or be forever

   barred.

15. Whether Defendant, Garry Tate Johnson, is married is unknown to the Plaintiff. To the extent

   that the Defendant, Garry Tate Johnson, is married, the Unknown Spouse of Garry Tate

   Johnson, if any, may be vested with a spousal interest in the property. Said spousal interest is

   junior in rank and subordinate in priority to the mortgage lien on the Property in favor of RHS.

   RHS is entitled to a foreclosure sale of the Property free and clear of any interest therein or

   claim thereon in favor of Defendant, Unknown Spouse of Garry Tate Johnson, and the Plaintiff

   calls upon her to come forth and assert her claim or her interest in the Property or be forever

   barred.

16. Whether Defendant, Edgar Brian Johnson, is married is unknown to the Plaintiff. To the extent
   Case 1:19-cv-00103-GNS Document 1 Filed 08/13/19 Page 7 of 9 PageID #: 7




   that the Defendant, Edgar Brian Johnson, is married, the Unknown Spouse of Edgar Brian

   Johnson, if any, may be vested with a spousal interest in the property. Said spousal interest is

   junior in rank and subordinate in priority to the mortgage lien on the Property in favor of RHS.

   RHS is entitled to a foreclosure sale of the Property free and clear of any interest therein or

   claim thereon in favor of Defendant, Unknown Spouse of Edgar Brian Johnson, and the

   Plaintiff calls upon her to come forth and assert her claim or her interest in the Property or be

   forever barred.

17. The Defendant, Kentucky Highlands Investment Corporation, may claim an interest in the

   Property by virtue of a note and mortgage executed in its favor by Alma Rose Johnson. On

   June 30, 2009, Alma Rose Johnson executed a promissory note in favor of Kentucky Highlands

   Investment Corporation in the principal sum of $40,000.00, (hereinafter “Second Note”),

   which Second Note is attached hereto marked Exhibit F. Pursuant to the terms of the Second

   Note, the $40,000.00 was forgiven at the rate of $4,000.00 per year and the Second Note

   matured on October 1, 2018 when Alma Rose Johnson passed away. The mortgage in favor

   of Kentucky Highlands Investment Corporation was recorded July 2, 2009, in Mortgage Book

   151, Page 845, in the Office of the Clinton County Clerk. A copy of the mortgage is attached

   hereto marked Exhibit G, and is hereby incorporated by reference as if set forth at length

   herein. Said Defendant’s interest in or claim on the Property is superior to the mortgage lien

   on the Property in favor of RHS. The Plaintiff calls upon said Defendant to come forth and

   assert its claim or interest in the Property, if any, and offer proof thereof, or be forever barred.

18. The Property is indivisible and cannot be divided without materially impairing its value and

   the value of RHS’s lien thereon.

19. The lien on the Property in favor of RHS, by virtue of the Mortgage is first, prior and superior
   Case 1:19-cv-00103-GNS Document 1 Filed 08/13/19 Page 8 of 9 PageID #: 8




    to all other claims, interests and liens in and to the Property except for liens securing the

    payment of ad valorem property taxes.

20. There are no other individuals or entities purporting to have an interest in the Property known

    to the Plaintiff.

           WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands

relief as follows:

            a. That RHS be awarded an in rem judgment against the interests of the Defendants,

                Evelana Rose Flanagan, Rita Jean Johnson (a/k/a Rita Jean Howard), Randy Earl

                Johnson, Garry Tate Johnson and Edgar Brian Johnson, in and to the Property in

                the principal amount of $43,021.72, plus interest in the amount of $1,673.56, as of

                July 29, 2019, with a total subsidy granted of $10,026.02, late charges in the amount

                of $45.91, and fees assessed of $502.55, for a total unpaid balance due of

                $55,269.76, as of July 29, 2019, with interest accruing at the daily rate of $5.515

                from July 29, 2019, until the date of entry of Judgment, plus interest thereafter

                accruing according to law, costs, disbursements, attorney’s fees, and expenses.

            b. That RHS be adjudged a lien on the Property, prior and superior to any and all other

                liens, claims, interests, and demands, except liens for unpaid real estate ad valorem

                taxes; for an in rem judgment and order of sale against the interest of any unknown

                spouse or subordinate lienholders; and for an Order of Sale of the Property in

                accordance with Title 28 U.S.C. §§ 2001-2003; that the Property be sold free and

                clear of any and all liens and claims by any and all parties to this action, except for

                real estate restrictions and easements of record, and liens for any city, state, county,

                or school ad valorem taxes which may be due and payable at the time of sale; and
  Case 1:19-cv-00103-GNS Document 1 Filed 08/13/19 Page 9 of 9 PageID #: 9




               free and clear of any right of equity of redemption; and that the proceeds from the

               sale be applied first to the costs of this action, second to the debt, interest, costs and

               fees due to the Plaintiff, with the balance remaining to be distributed to the parties

               as their liens or interests may appear;

           c. That the Property be adjudged indivisible and be sold as a whole;

           d. That the Defendants be required to answer and set up their respective liens, claims,

               or interests in and to the Property, if any, or be forever barred, and that the

               foreclosure sale of the Property be free and clear of all such liens, claims and

               interests;

           e. For any and all other lawful relief to which Plaintiff may appear properly entitled.



                                                                 Respectfully Submitted,



                                                                 By: /s/ Lauren B. Durham
                                                                 Attorney for the Plaintiff:
                                                                 James S. Watson/ Lauren B. Durham
                                                                 Foreman Watson Holtrey, LLP
                                                                 530 Frederica Street
                                                                 Owensboro, Kentucky 42301
                                                                 Phone: (270)689-2424
                                                                 Fax: (270)689-2420




This communication from a debt collector is an attempt to collect a debt and any information obtained will be used
                                                for that purpose.
                      Case 1:19-cv-00103-GNS Document 1-1 Filed 08/13/19 Page 1 of 2 PageID #: 10
2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET                                    1:19-cv-103-GNS
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                       Evelana Rose Flanagan, et al.

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant           Clinton
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Foreman Watson Holtrey, LLP
530 Frederica St., Owensboro, KY 42301 (270)689-2424
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
u   1    U.S. Government                 u 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                      of Business In This State

u2       U.S. Government                 u 4 Diversity                                                 Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice           u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -                of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability          u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal         u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product             u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                  u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud               u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                   Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage           u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability          u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                           & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✘
u   220 Foreclosure                  u    442 Employment                      Sentence                 u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                      Security Act             u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                       26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                             u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                     to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                          u   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
✘
u1       Original        u 2    Removed from                u 3Remanded from                      u4
                                                                                            Reinstated or                u 5
                                                                                                                  another district    u 6 Multidistrict                        u 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             28 U.S.C. 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                      Rural Housing Service Federal Foreclosure
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION       DEMAND $                                                                              CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23             55,269.76                                                                                    JURY DEMAND:         u Yes ✔   u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    08/13/2019                                                              /s/ Lauren B. Durham
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
                    Case 1:19-cv-00103-GNS Document 1-1 Filed 08/13/19 Page 2 of 2 PageID #: 11
JS 44 Reverse (Rev. 11/04)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:19-cv-00103-GNS Document 1-2 Filed 08/13/19 Page 1 of 3 PageID #: 12
Case 1:19-cv-00103-GNS Document 1-2 Filed 08/13/19 Page 2 of 3 PageID #: 13
Case 1:19-cv-00103-GNS Document 1-2 Filed 08/13/19 Page 3 of 3 PageID #: 14
Case 1:19-cv-00103-GNS Document 1-3 Filed 08/13/19 Page 1 of 7 PageID #: 15
Case 1:19-cv-00103-GNS Document 1-3 Filed 08/13/19 Page 2 of 7 PageID #: 16
Case 1:19-cv-00103-GNS Document 1-3 Filed 08/13/19 Page 3 of 7 PageID #: 17
Case 1:19-cv-00103-GNS Document 1-3 Filed 08/13/19 Page 4 of 7 PageID #: 18
Case 1:19-cv-00103-GNS Document 1-3 Filed 08/13/19 Page 5 of 7 PageID #: 19
Case 1:19-cv-00103-GNS Document 1-3 Filed 08/13/19 Page 6 of 7 PageID #: 20
Case 1:19-cv-00103-GNS Document 1-3 Filed 08/13/19 Page 7 of 7 PageID #: 21
Case 1:19-cv-00103-GNS Document 1-4 Filed 08/13/19 Page 1 of 2 PageID #: 22
Case 1:19-cv-00103-GNS Document 1-4 Filed 08/13/19 Page 2 of 2 PageID #: 23
Case 1:19-cv-00103-GNS Document 1-5 Filed 08/13/19 Page 1 of 1 PageID #: 24
Case 1:19-cv-00103-GNS Document 1-6 Filed 08/13/19 Page 1 of 2 PageID #: 25
Case 1:19-cv-00103-GNS Document 1-6 Filed 08/13/19 Page 2 of 2 PageID #: 26
Case 1:19-cv-00103-GNS Document 1-7 Filed 08/13/19 Page 1 of 3 PageID #: 27
Case 1:19-cv-00103-GNS Document 1-7 Filed 08/13/19 Page 2 of 3 PageID #: 28
Case 1:19-cv-00103-GNS Document 1-7 Filed 08/13/19 Page 3 of 3 PageID #: 29
Case 1:19-cv-00103-GNS Document 1-8 Filed 08/13/19 Page 1 of 6 PageID #: 30
Case 1:19-cv-00103-GNS Document 1-8 Filed 08/13/19 Page 2 of 6 PageID #: 31
Case 1:19-cv-00103-GNS Document 1-8 Filed 08/13/19 Page 3 of 6 PageID #: 32
Case 1:19-cv-00103-GNS Document 1-8 Filed 08/13/19 Page 4 of 6 PageID #: 33
Case 1:19-cv-00103-GNS Document 1-8 Filed 08/13/19 Page 5 of 6 PageID #: 34
Case 1:19-cv-00103-GNS Document 1-8 Filed 08/13/19 Page 6 of 6 PageID #: 35
           Case 1:19-cv-00103-GNS Document 1-9 Filed 08/13/19 Page 1 of 2 PageID #: 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Western District
                                                   __________ Districtof
                                                                       ofKentucky
                                                                         __________

                                                                      )
                                                                      )
             UNITED STATES OF AMERICA                                 )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                         Civil Action No. 1:19-cv-103-GNS
                                                                      )
                                                                      )
                                                                      )
                                                                      )
               Evelana Rose Flanagan, et al.                          )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Evelana Rose Flanagan
                                           212 Grand Circle
                                           Somerset, Kentucky 42503




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             08/13/2019
                                                                                       Signature of Clerk or Deputy Clerk
            Case 1:19-cv-00103-GNS Document 1-9 Filed 08/13/19 Page 2 of 2 PageID #: 37

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-103-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 1:19-cv-00103-GNS Document 1-10 Filed 08/13/19 Page 1 of 2 PageID #: 38

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Western District
                                                   __________ Districtof
                                                                       ofKentucky
                                                                         __________

                                                                      )
                                                                      )
             UNITED STATES OF AMERICA                                 )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                         Civil Action No. 1:19-cv-103-GNS
                                                                      )
                                                                      )
                                                                      )
                                                                      )
               Evelana Rose Flanagan, et al.                          )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Joe Flanagan
                                           212 Grand Circle
                                           Somerset, Kentucky 42503




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             08/13/2019
                                                                                       Signature of Clerk or Deputy Clerk
           Case 1:19-cv-00103-GNS Document 1-10 Filed 08/13/19 Page 2 of 2 PageID #: 39

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-103-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 1:19-cv-00103-GNS Document 1-11 Filed 08/13/19 Page 1 of 2 PageID #: 40

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Western District
                                                   __________ Districtof
                                                                       ofKentucky
                                                                         __________

                                                                   )
                                                                   )
             UNITED STATES OF AMERICA                              )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 1:19-cv-103-GNS
                                                                   )
                                                                   )
                                                                   )
                                                                   )
               Evelana Rose Flanagan, et al.                       )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Rita Jean Johnson (a/k/a Rita Jean Howard)
                                           1440 Lutheran Church Road
                                           Bardstown, Kentucky 40004




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             08/13/2019
                                                                                       Signature of Clerk or Deputy Clerk
           Case 1:19-cv-00103-GNS Document 1-11 Filed 08/13/19 Page 2 of 2 PageID #: 41

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-103-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 1:19-cv-00103-GNS Document 1-12 Filed 08/13/19 Page 1 of 2 PageID #: 42

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Western District
                                                   __________ Districtof
                                                                       ofKentucky
                                                                         __________

                                                                   )
                                                                   )
             UNITED STATES OF AMERICA                              )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 1:19-cv-103-GNS
                                                                   )
                                                                   )
                                                                   )
                                                                   )
               Evelana Rose Flanagan, et al.                       )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Charles Howard
                                           1440 Lutheran Church Road
                                           Bardstown, Kentucky 40004




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             08/13/2019
                                                                                       Signature of Clerk or Deputy Clerk
           Case 1:19-cv-00103-GNS Document 1-12 Filed 08/13/19 Page 2 of 2 PageID #: 43

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-103-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 1:19-cv-00103-GNS Document 1-13 Filed 08/13/19 Page 1 of 2 PageID #: 44

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Western District
                                                   __________ Districtof
                                                                       ofKentucky
                                                                         __________

                                                                      )
                                                                      )
             UNITED STATES OF AMERICA                                 )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                         Civil Action No. 1:19-cv-103-GNS
                                                                      )
                                                                      )
                                                                      )
                                                                      )
               Evelana Rose Flanagan, et al.                          )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SERVE VIA SECRETARY OF STATE
                                           Randy Earl Johnson
                                           927 Downing Drive
                                           Bethlehem, Georgia 30620




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             08/13/2019
                                                                                       Signature of Clerk or Deputy Clerk
           Case 1:19-cv-00103-GNS Document 1-13 Filed 08/13/19 Page 2 of 2 PageID #: 45

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-103-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 1:19-cv-00103-GNS Document 1-14 Filed 08/13/19 Page 1 of 2 PageID #: 46

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Western District
                                                    __________ Districtof
                                                                        ofKentucky
                                                                          __________

                                                                    )
                                                                    )
             UNITED STATES OF AMERICA                               )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:19-cv-103-GNS
                                                                    )
                                                                    )
                                                                    )
                                                                    )
               Evelana Rose Flanagan, et al.                        )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SERVE VIA SECRETARY OF STATE
                                           Garry Tate Johnson
                                           6 North 11th Street
                                           Payette, Idaho 83661




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             08/13/2019
                                                                                        Signature of Clerk or Deputy Clerk
           Case 1:19-cv-00103-GNS Document 1-14 Filed 08/13/19 Page 2 of 2 PageID #: 47

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-103-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 1:19-cv-00103-GNS Document 1-15 Filed 08/13/19 Page 1 of 2 PageID #: 48

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Western District
                                                   __________ Districtof
                                                                       ofKentucky
                                                                         __________

                                                                      )
                                                                      )
             UNITED STATES OF AMERICA                                 )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                         Civil Action No. 1:19-cv-103-GNS
                                                                      )
                                                                      )
                                                                      )
                                                                      )
               Evelana Rose Flanagan, et al.                          )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Edgar Brian Johnson
                                           212 Grand Circle
                                           Somerset, Kentucky 42503




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             08/13/2019
                                                                                       Signature of Clerk or Deputy Clerk
           Case 1:19-cv-00103-GNS Document 1-15 Filed 08/13/19 Page 2 of 2 PageID #: 49

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-103-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 1:19-cv-00103-GNS Document 1-16 Filed 08/13/19 Page 1 of 2 PageID #: 50

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Western District
                                                   __________ Districtof
                                                                       ofKentucky
                                                                         __________

                                                                      )
                                                                      )
             UNITED STATES OF AMERICA                                 )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:19-cv-103-GNS
                                                                      )
                                                                      )
                                                                      )
                                                                      )
               Evelana Rose Flanagan, et al.                          )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kentucky Highlands Investments Corporation
                                           c/o Jerry A. Rickett
                                           362 Old Whitley Road
                                           London, Kentucky 40741




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             08/13/2019
                                                                                          Signature of Clerk or Deputy Clerk
           Case 1:19-cv-00103-GNS Document 1-16 Filed 08/13/19 Page 2 of 2 PageID #: 51

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-103-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
